DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on March 17, 2021 that has been entered into the file. 
By this amendment, the applicant has amended claims 1, 8-10, 22, has canceled claim 11 and has newly added claim 23. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 has been amended to include the phrase “defined by pm pixels” and the phrase “at least two off pixels” that are confusing and indefinite since it is not clear where are these pixels come from?  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, and 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Power (US 2015/0061280 A1) in view of the US patent application publication by Argoitia et al (US 2003/0190473 A1) and the patent issued to Schnieper et al (PN. 8,824,032).
Claim 1 has been amended to necessitate the new grounds of rejections.  
Power teaches a security and a method, (with regard to claim 1), for forming a security serves as the article that is comprised of diffractive grating (please see Figure 10), wherein the method comprises a step of forming a periodic structure by printing (please see paragraph [0095]) a first set of image elements (720, Figure 10), including a first set of parallel lines on a first side of a transparent substrate (705) with a marking material and a step of printing a second set of image elements (730), including a second set of parallel lines, on a second side of the transparent substrate with marking material.  Power specifically teaches that repeated image elements (720 and 730) may be formed as fine lines, (please see paragraph [0177]).  The first and grating (please see paragraph [0096]) having a frequency and a spacing between lines which causes incident light to be diffracted into a plurality of beams traveling in different directions, (please see paragraphs [0176] to [0179]).   
Claim 1 has been amended to include the phrase “providing a transparent substrate having a thickness of at least 0.02 mm”.  Power teaches that the substrate may comprise polymer material sheet, (705), but it does not teach explicitly about the thickness of the substrate.  Power teaches that the article is a security device.  Argoitia et al in the same field of endeavor teaches a security device comprises diffractive element wherein the security device comprises a flexible PET substrate (202, Figure 12) that may have a typical thickness between 0.5 mils (or 0.01 mm) and 7 mils (or 0.18 mm, please see paragraph [0161]).  It would then have been obvious to one skilled in the art to apply the teachings of Argoitia et al to modify the security device of Power to make the substrate have a typical thickness that is in the range of 0.01 mm and 0.18 mm which includes the range greater than 0.02 mm for the benefit of making the security device has typical thickness.  
Claim 1 has further been amended to include the phrase “alternating ones of the parallel lines on the first and second sides”.  Power teaches that the grating is defined by the parallel lines on the first and second sides of the substrates, (please see Figure 10).  It however does not teach explicitly that the parallel lines are alternating ones on the first and second sides.  Schnieper et al in the same field of endeavor teaches a security device comprises a diffraction grating that is defined by alternating groves (22, Figures 2a and 2b) on the first and second sides.  It would then have been obvious to one skilled in the art to apply the teachings of Schnieper et alternating fashion for the benefit of defining a diffraction grating has desired properties. 
With regard to claim 2, Power teaches that the substrate may comprise polymer material sheet, which may comprises biaxial oriented polypropylene (BOPP, please see paragraph [0159]).  Since the substrate sheet (501, Figure 9) may be feed through a roll (503) that implicitly indicate the substrate sheet to be flexible, (please see Figure 9).   
With regard to amended claim 3, in light of amendment to claim 1 (its based claim), Argoitia et al teaches that the flexible polymer (PET) sheet of the substrate may have a thickness in the range of 0.01 to 0.18 mm that is not greater than 0.5 mm.  
With regard to claim 12, Power teaches that the security device (700) including the image elements may be viewed in reflection but it does not teach explicitly that the first or second sided of the printed transparent substrate is covered with at least one transparent layer and supporting the printed transparent substrate on a reflective layer.  Schnieper et al teaches that the first and/or second sides of the printed transparent substrate is covered with at least one transparent layer (21) and supported by a reflective layer (23, Figure 2b).  It would then have been obvious to one skilled in the art to apply the teachings of Schnieper et al to modify the security device of Power to include a transparent cover to protect the diffractive grating and to use a reflective layer to support the security device for the benefit of providing reflection view of the printed security device.  
With regard to claims 13-15, Schnieper et al teaches that the transparent layer comprises a sheet of transparent material or it is within general level skilled in the art to use a plurality of transparent layers as the covering layer, (please see Figure 2b).  It is implicitly true or obvious 
With regard to claim 16, Power teaches that the substrate sheet (501, Figure 9) passing through the printer which prints the lines on the transparent substrate.  In light of Schnieper et al, a sheet of reflective layer (23, Figure 2b) and a transparent layer or sheet (21, Figure 2b) may be provided to support and cover the printed diffraction grating with the substrate to form the security device.  The security device may be formed on document such as passport book.  Although this reference does not teach explicitly that the reflective layer is a sheet of glossy paper or card, such modification would have been obvious to one skilled in the art, since documents such as passport typically includes glossy paper.  Furthermore, Power teaches that the security device may also be applied to credit card, (please see paragraph [0003]).  It is therefore within general level skill in the art to use either the glossy paper or card as the reflective layer.  
With regard to claim 18, Power teaches that the diffraction grating is a transmissive diffraction grating, (please see paragraph [0109]).  
With regard to claim 17, Power teaches that the security device is utilized in a document such as passport or travel documents, (please see paragraph [0003]), which may include a “book”.  
With regard to Claim 19, In light of Schnieper et al the diffractive grating may also be made of a reflective diffractive grating.  
With regard to claim 20, Power teaches a security device comprises the diffraction grating made by the printing method.  
Power teaches, with regard to claim 21, a security device (700, Figure 10) serves as the article that is comprised of diffractive grating (please see Figure 10), wherein the security device grating (please see paragraph [0096]) having a frequency and a spacing between lines which causes incident light to be diffracted into a plurality of beams traveling in different directions, (please see paragraphs [0176] to [0179]).   

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Power, Argoitia et al and Schnieper et al as applied to claim 1 above and further in view of the US patent application publication by Rhoads (US 2001/0022848).  
The method for forming a security device taught by Power in combination with the teachings of Argoitia et al and Schnieper et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 4, Power teaches that the diffraction grating of the security may be formed by standard printing methods such as flexographic printing, intaglio printing and gravure printing, (please see paragraph [0095]).   Although it however does not teach explicitly that the printing method also comprises xerographic printing, xerographic printing method is equally commonly used in the art as intaglio printing to form pattern including holographic diffraction grating pattern, such is explicitly taught by Rhoads for printing a security article, (please paragraphs [0106] and [0178]).  It would then have been obvious to one skilled in the art to apply .  

Claim 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Power, Argoitia et al and Schnieper et al as applied to claim 1 above and further in view of the patent issued to Lee (PN. 5,428,479).
The method for forming a security device taught by Power in combination with the teachings of Argoitia et al and Schnieper et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 5, Power teaches that the diffraction grating of the security is for providing authentication, it however does not teach explicitly that the pitch of the grating is no greater than 0.3 mm or no greater than 0.2 mm.  Lee in the same field of endeavor teaches a diffraction grating providing optically variable image may comprise a plurality of pixelated diffraction gratings each with a dimension of 0.125 m or 0.125 mm, (please see column 4, line 29).  It would then have been obvious to one skilled in the art to apply the teachings of Lee to make the diffraction grating taught by Power as a pixelated diffraction grating or as a vector pattern cell to generate a first array comprising a multiple instances of the vector pattern cell and print the first set of parallel lines in accordance with the array.  
In light of Lee, since the pixelated diffraction grating or the vector pattern cell has a dimension of 0.125 mm, this means the pitch of the parallel lines (within each pixelated cell) has to be no greater than 0.3 mm or no greater than 0.2 mm.

Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Power, Argoitia et al and Schnieper et al in view of patent issued to Lee (PN. 5,428,479) and the US patent application publication by Nitta et al (US 2020/0070506 A1).
The method for forming a security device taught by Power in combination with the teachings of Argoitia et al and Schnieper et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 7, Power teaches a printing apparatus for manufacturing the security element, (please see Figure 9).  This reference however does not teach explicitly about storing the vector pattern cell in a memory in the printing apparatus.  This reference also does not teach to generate a first array comprising multiple instances of a first vector pattern cell. 
Lee in the same field of endeavor teaches a diffraction grating providing optically variable image may comprise a plurality of pixelated diffraction gratings each with a dimension of 0.125 m or 0.125 mm, (please see column 4, line 29).  It is within general level skilled in the art to make the diffraction grating as a pixelated diffraction grating or forming a vector pattern cell for the benefit of allowing array comprising multiple instances of the pixelated diffraction grating may be provided to form a desired diffraction grating pattern.  
Furthermore, it is typical in the art to make the printer computer-controlled as demonstrated by Nitta et al, wherein a 3D printer is controlled by computer so that pattern may be stored in a memory, (please see Figure 6).   It would then have been obvious to one skilled in the art to modify the printer of Power to allow it be controlled by a computer and with a memory to store the diffraction grating as the vector pattern cell or the pixelated diffraction grating for the 
With regard to amended claim 10, the scopes of the claim are unclear; in particularly it is not clear what considered being the “on pixel” and the “off pixel”, which makes the claim could not be examined further.  

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Power,  Argoitia et al, Schnieper et al, Lee and Nitta et al as applied to claims 1 and 7 above and further in view of the US patent application publication by Kimura et al (US 2011/0129150 A1).
The method for forming a security device taught by Power in combination with the teachings of Argoitia et al, Schnieper et al, Lee and Nitta et al as described in claims 1 and 7 above has met all the limitations of the claims.  
With regard to amended claims 8-9, In light of Lee, one skilled in the art would also be able to make the second set of image elements of Power as pixelated diffraction grating or a second vector pattern cell to generate a second array comprising multiple instances of the second vector pattern cells and printing the second set of the parallel limes in accordance with the second array.  
Claims 8 and 9 have been amended to include the phrase “applying a correction matrix or affine transform to the first vector pattern cell (or to the first array)”.  
These references do not teach explicitly to either “applying correction matrix or affine transform to the first vector pattern cell to generate the second vector pattern cell” or “applying a correction matrix or affine transform to the first array to generate a second array” in the method Kimura et al, affine transform is a well-known linear transformation operation in the image processing art, (please see equation (3)) for linear transforming pattern as demonstrated in Figures 2-13.  Since the first array of parallel lines and the second array of parallel lines taught by Power in light of Schnieper et al are in alternating fashion or linear shifted from each other, it is implicitly true or obvious modification by one skilled in the art with the teachings of Kimura et al to generate the second array of the parallel lines by applying affine transformation to the first array of the parallel lines, for the benefit of using art well known processing method to generate the second array of the parallel lines.  

 Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Power, Argoitia et al and Schnieper et al in view of patent issued to Lee (PN. 5,428,479), the US patent application publication by Nitta et al (US 2020/0070506 A1) and US patent application by Kimura et al (US 2011/0129150 A1).
The method for forming a security device taught by Power in combination with the teachings of Argoitia et al and Schnieper et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 22, Power teaches a printing apparatus for manufacturing the security element, (please see Figure 9).  This reference however does not teach explicitly about storing the vector pattern cell in a memory in the printing apparatus.  This reference also does not teach to generate a first array comprising multiple instances of a first vector pattern cell. 
Lee in the same field of endeavor teaches a diffraction grating providing optically variable image may comprise a plurality of pixelated diffraction gratings each with a dimension m or 0.125 mm, (please see column 4, line 29).  It is within general level skilled in the art to make the diffraction grating as a pixelated diffraction grating or forming a vector pattern cell for the benefit of allowing array comprising multiple instances of the pixelated diffraction grating may be provided to form a desired diffraction grating pattern.  
Furthermore, it is typical in the art to make the printer computer-controlled as demonstrated by Nitta et al, wherein a 3D printer is controlled by computer so that pattern may be stored in a memory, (please see Figure 6).   It would then have been obvious to one skilled in the art to modify the printer of Power to allow it be controlled by a computer and with a memory to store the diffraction grating as the vector pattern cell or the pixelated diffraction grating for the benefit of generating and printing the array of multiple instances of the vector pattern cell according to the parallel lines.  
In light of Lee, one skilled in the art would also be able to make the second set of image elements of Power as pixelated diffraction grating or a second vector pattern cell to generate a second array comprising multiple instances of the second vector pattern cells and printing the second set of the parallel limes in accordance with the second array.  
These references do not teach explicitly of the amended phrases “applying correction matrix of affine transform to the first vector pattern cell to generate the second vector pattern cell” or “applying a correction matrix or affine transform to the first array to generate a second array” in the method steps of printing the second set of lines.  However as demonstrated in the disclosure by Kimura et al, affine transform is a well-known linear transformation operation in the image processing art, (please see equation (3)) for linear transforming pattern as demonstrated in Figures 2-13.  Since the first array of parallel lines and the second array of parallel lines taught by Power in light of Schnieper et al are in alternating fashion or linear Kimura et al to generate the second array of the parallel lines by applying affine transformation to the first array of the parallel lines, for the benefit of using art well known processing method to generate the second array of the parallel lines.  

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Power (US 2015/0061280 A1) in view of the patent issued to Lee (PN. 5,428,479), US patent application publication by Nitta et al (US 2020/0070506 A1) and US patent application publication by Kimura et al (US 2011/0129150 A1).
Power teaches a printing apparatus (Figure 9) and method for manufacturing a security, which is to form a security device, serves as the article that is comprised of diffractive grating (please see Figure 10), wherein the method comprises a step of forming a periodic structure by printing (please see paragraph [0095]) a first set of image elements (720, Figure 10), including a first set of parallel lines on a first side of a transparent substrate (705) with a marking material in accordance with the first array and a step of printing a second set of image elements (730), including a second set of parallel lines, on a second side of the transparent substrate with marking material, in accordance with the second array.  Power specifically teaches that repeated image elements (720 and 730) may be formed as fine lines, (please see paragraph [0177]).  The first and second sets of lines (720 and 730) in combination defines a grating (please see paragraph [0096]) having a frequency and a spacing between lines which causes incident light to be diffracted into a plurality of beams traveling in different directions, (please see paragraphs [0176] to [0179]).   
storing the vector pattern cell in a memory in the printing apparatus.  This reference also does not teach to generate a first array comprising multiple instances of a first vector pattern cell in memory. 
Lee in the same field of endeavor teaches a diffraction grating providing optically variable image may comprise a plurality of pixelated diffraction gratings each with a dimension of 0.125 m or 0.125 mm, (please see column 4, line 29).  It is within general level skilled in the art to make the diffraction grating as a pixelated diffraction grating or forming a vector pattern cell for the benefit of allowing array comprising multiple instances of the pixelated diffraction grating may be provided to form a desired diffraction grating pattern.  
Furthermore, it is typical in the art to make the printer computer-controlled as demonstrated by Nitta et al, wherein a 3D printer is controlled by computer so that pattern may be stored in a memory, (please see Figure 6).   It would then have been obvious to one skilled in the art to modify the printer of Power to allow it be controlled by a computer and with a memory to store the diffraction grating as the vector pattern cell or the pixelated diffraction grating for the benefit of generating and printing the array of multiple instances of the vector pattern cell according to the parallel lines.  
These references further do not teach explicitly of the phrases “applying correction matrix of affine transform to the first vector pattern cell to generate the second vector pattern cell” or “applying a correction matrix or affine transform to the first array to generate the second array” in the method steps of printing the second set of lines.  However as demonstrated in the disclosure by Kimura et al, affine transform is a well-known linear transformation operation in the image processing art, (please see equation (3)) for linear transforming pattern as Kimura et al to generate the second array of the parallel lines by applying affine transformation to the first array of the parallel lines, for the benefit of using art well known processing method to generate the second array of the parallel lines.  
Response to Arguments
Applicant's arguments filed on March 17, 2021 have been fully considered but they are not persuasive. The newly amended and newly added claims have been fully considered and are rejected for the reasons set forth above.  Applicant’s arguments are mainly drawn to the newly amended or newly added claims that have fully addressed in the reasons for rejection set forth above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872